Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 5, 2014

                                            No. 04-14-00306-CV

                                       IN RE Harold BOWENS, Jr.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On April 30, 2014, Relator Harold Bowens, Jr. filed a petition for writ of mandamus,
seeking relief with respect to an original complaint and petition he alleges he filed on April 2,
2014. Relator complains the Bexar County District Clerk has not responded. This court does not
have jurisdiction to grant the requested relief. By statute, this court has the authority to issue a
writ of mandamus against “a judge of a district or county court in the court of appeals district”
and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. §
22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our appellate
jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus is DISMISSED
FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on May 5th, 2014.


                                                                      _____________________________
                                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court

1
  This proceeding arises out of Cause No. 2001-CI-11164, styled In re Mary A. Harris Family Trust, et al., pending
in the 408th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll, presiding.